Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim Interpretation
Claim 22 recites “means for generation a laser beam”, “means for frequency chirping the generated laser beam”, “means for splitting the generated laser beam”, “means for receiving N return beams”, and “means for determining time of flight values”
These elements remain interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 1-21 are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Response to Arguments
Applicant’s arguments, see the amendment, filed 1/4/2022, with respect to claims 1-22 have been fully considered and are persuasive.  The rejections of claims 1-22 under 35 USC 103 are withdrawn. 
	                         Further Search and Consideration
Further search and consideration revealed no new prior art raising a substantially new question of patentability of claims 1-22.
Claims 1-22 are allowed.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/Primary Examiner, Art Unit 3645